  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 1 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 2 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 3 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 4 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 5 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 6 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 7 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 8 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 9 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 10 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 11 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 12 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 13 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 14 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 15 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 16 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 17 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 18 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 19 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 20 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 21 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 22 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 23 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 24 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 25 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 26 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 27 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 28 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 29 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 30 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 31 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 32 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 33 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 34 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 35 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 36 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 37 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 38 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 39 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 40 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 41 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 42 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 43 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 44 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 45 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 46 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 47 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 48 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 49 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 50 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 51 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 52 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 53 of 54
  Case 19-13273-VFP Doc 92-1 Filed 03/28/19 Entered 03/28/19 13:48:02 Desc
Declaration of Anthony Fiorino (with Exhibits A - D) in Further Support of the Page 54 of 54
